Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/30/2021, has been entered.

DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 06/29/2020.
Claim 10 has been amended.
Claims 22-27 have been added.
Claims 10-27 are pending.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 10-27, filed on 06/29/2020 have been fully considered and they are persuasive. Particularly, on pages 7-10 of the Applicant’s Response, applicants argued that Seol ‘484 and Shim ‘701 do not disclose the limitations of independent claim including: “the channel pattern extends  vertically from the substrate, and wherein the channel pattern is disposed in the extending regions opening and has a non-circular shape 

Allowable Subject Matter
Claims 10-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 and 22 include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “the channel pattern extends  vertically from the substrate, and wherein the channel pattern is disposed in the extending regions opening and has a non-circular shape extending in the second horizontal direction D2 in a plan view of the channel pattern” and among other limitations as cited in the independent claims 10 and 27. Furthermore, claims 11-27 are also allowed as they depend from an allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829